                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

DAVID SMITH,                                       )
                                                   )
                      Petitioner,                  )
                                                   )
v.                                                 )      Case No. 4:19CV1913 SNLJ
                                                   )
STANLEY PAYNE,                                     )
                                                   )
                      Respondent.                  )

                            MEMORANDUM AND ORDER

       Plaintiff, pro se, has filed a petition for habeas corpus with this Court. He has

filed two motions, both titled “Petition for Writ of Mandamus” (#9, #15).

       Generally, plaintiff states that he is unable to get copies of motions, comply with

Court rules, or access the law library (#15), and is unable to listen to or mail to this Court

compact discs that apparently contain witness statements or other evidence (#9).

       Respondent has not responded to these motions. The Court will grant the motions

in part by ordering respondent to file a memorandum responding to these petitions.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s motions for writs of mandamus (#9,

#15) are GRANTED in part.

       Dated this 4th day of March, 2020.



                                             ___________________________________
                                             STEPHEN N. LIMBAUGH, JR.
                                             UNITED STATES DISTRICT JUDGE
